Citation Nr: 0501994	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear deafness, perceptive type, associated with malaria.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from January 1943 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to an evaluation 
in excess of 10 percent for right ear deafness, perceptive 
type, associated with malaria (right ear hearing loss 
herein).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case, duty to assist letters noncompliant with VCAA 
were issued in November 2002 and January 2003, and a VCAA 
notice issued in October 2003 regarded issues other than the 
one instantly on appeal.  Upon a reading of the two above 
referenced and pertinent duty to assist notices, the Board 
notes that neither notice advises the veteran that the sort 
of evidence most pertinent to his claim on appeal is medical 
in nature, and that he may submit private medical evidence of 
greater hearing impairment than that shown on VA 
examinations.  (Emphasis added).  

This deficiency goes to the heart of the claim on appeal, and 
the Board is unable to conclude that the RO has complied with 
Quartuccio, supra.  Accordingly, a REMAND is needed so that 
due notice may be provided.  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Other development is indicated as well: Both the December 
2002 and July 2004 VA audiologic examination reports are 
inadequate for rating purposes as a matter of VA law.  The 
July 2004 report is also internally inconsistent, identifying 
left ear speech recognition scores of both 92 and 88.  Only 
one score should have been obtained.  

Additionally, both VA examiners appear to state that the 
veteran's claims file was not available for review on 
examinations in December 2002 and July 2004.  In answer to 
the question, "[w]as the C-file reviewed," both examiners 
responded, "No, C-file available for review."  The 
statement is equivocal, if not nonsensical.  If the claims 
file was available to the VA examiners, then only the answer, 
"Yes, C-file available for review" would suffice.  Given 
the negative response, albeit with an unfortunate coma 
placement, the Board must assume that the veteran's claims 
file was not available for review.  To do otherwise, would 
amount to a violation of both the spirit and letter of VCAA.  

The fact that these VA examinations were conducted without 
access to the appellant's claims file renders the subject 
examination inadequate for rating purposes as a matter of VA 
law.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)  

"[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (Emphasis 
added.)).  




Thirdly, the Board additionally observes that in this case, 
neither the December 2002 nor the July 2004 audiologic 
examiners gave due consideration to the application of 
38 C.F.R. § 4.86, and Table VIIa, which govern exceptional 
patterns of hearing acuity.  The Board emphasizes that this 
World War II combat veteran is service-connected for total 
right ear hearing loss-his right ear is "dead," with no 
hearing acuity at all.  

Accordingly, a more thorough, thoughtful and careful VA 
audiologic examination is needed, to include a review of the 
veteran's entire claims file and documented clinical history, 
as well as a medical statement of the examining audiologist 
as to the potential application of both 38 C.F.R. §§ 4.85 and 
4.86.  

The veteran has raised a claim of entitlement to service 
connection for left ear hearing loss.  This claim is 
inextricably intertwined with the prepared and certified 
issue of entitlement to an increased evaluation for right 
hearing loss.  The CVAC has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence, namely 
medical in nature, and information 
necessary to substantiate his claim of 
entitlement to an increased rating for 
service-connected right ear hearing 
loss-primarily competent medical opinion 
evidence that he meets VA's criteria for 
more than a 10 percent evaluation under 
38 C.F.R. § 4.85 and 4.86, as well as 
evidence of left hearing loss since 
service.  The notice must also inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral ear hearing 
loss since service, and right ear 
symptomatology, any hearing impairment, 
hearing evaluation, or hearing aid 
consultation since service, other than 
the VA treatment already identified.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  Thereafter, all identified 
private treatment records should be 
requested and obtained from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain any outstanding VA 
otolaryngologic and/or audiologic 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
audiological examination of the veteran 
by a certified audiologist, or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining whether 
any left ear hearing loss found on 
examination is due to service, and the 
extent of severity of hearing loss 
overall.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
CLEARLY state in the examination report 
that the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address both 
38 C.F.R. § 4.85 and 4.86.  

The medical opinion expressed by the 
examiner regarding 38 C.F.R. § 4.86 must 
be accompanied by a complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and medical opinion regarding the 
application of 4.86 to ensure that it is 
responsive to and in complete compliance 
with the directives of this Remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the inextricably intertwined 
claim of entitlement to service 
connection for hearing loss of the left 
ear, and readjudicate the claim of 
entitlement to an increased evaluation 
for right ear deafness, perceptive type, 
associated with malaria.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, he is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims and may 
result in a denial(s).  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

